FEDERAL FOOD STAMP PROGRAM — COUNTY OPTION Where a county declined to participate in the Federal Food Stamp Program, the Oklahoma Public Welfare Commission has no authority under the provisions of 56 O.S. 241 [56-241] (1973) to establish and maintain the program directly or to compel the county to participate.  The Attorney General has considered your request for an opinion wherein you ask, in effect: Where a county declines to participate in the Federal Food Stamp Program, does the Oklahoma Public Welfare Commission have authority under 56 O.S. 241 [56-241] (1973) either to establish and maintain the program directly or to compel the county to participate? Title 56 O.S. 241 [56-241](a) (1973) makes participation in the Federal Food Stamp Program mandatory in certain counties: "(a) It shall be the mandatory duty of the board of county commissioners of any county having a population in excess of three hundred thousand (300,000) . . . and having an eligible commodity distribution program caseload in excess of ten thousand (10,000) persons, to participate in the food stamp program . . ." Subsection 56 O.S. 241 [56-241](b) of Section 241 makes participation in the Federal Food Stamp Program optional in all other counties: "(b) The board of county commissioners of any other county may have federal food stamps sold and issued to eligible recipients of the county in pursuance of an agreement for such purpose entered into by the board with the Oklahoma Public Welfare Commission. All such counties not electing to participate in the food stamp program shall distribute donated agricultural commodities under the commodity distribution program to all eligible families as certified by the Department of Public Welfare." The remainder of Section 241 relates to the payment of the cost and method of distribution of food stamps pursuant to an agreement between county commissioners and the Department of Public Welfare.  It is well settled that state boards and commissions as creatures of the law have only such powers as are granted by the law. See Boydston v. State, Okl.,277 P.2d 138.  Section 241 states the public policy of the state with respect to administration of the Federal Food Stamp Program. The statute neither expressly nor impliedly authorizes the Oklahoma Public Welfare Commission to compel a county to participate in the program or to conduct the program directly. On the contrary, the statute makes such participation the mandatory duty of the county commissioners in certain counties and optional with the county commissioners of other counties. Parties aggrieved by the failure of a county to meet its statutory obligation would be the proper parties to compel compliance through appropriate court action.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Where a county declines to participate in the Federal Food Stamp Program, the Oklahoma Public Welfare Commission has no authority under the provisions of 56 O.S. 241 [56-241] (1973) to establish and maintain the program directly or to compel the county to participate.  (Paul C. Duncan)